          Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    FEDOR KAPITULA,                                    No. 2:19-cv-731-EFB
11                        Plaintiff,
12            v.                                         ORDER
13    ANDREW SAUL, Commissioner of Social
      Security
14
                          Defendant.
15

16

17           Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

18   (“Commissioner”) denying his application for a period of disability and Disability Insurance

19   Benefits (“DIB”) under Title II of the Social Security Act. The parties have filed cross-motions

20   for summary judgment. ECF Nos. 12 & 15. For the reasons discussed below, plaintiff’s motion

21   for summary judgment is granted, the Commissioner’s motion is denied, and the matter is

22   remanded for further proceedings.

23   I.      Background

24           Plaintiff filed an application for a period of disability and DIB, alleging that he had been

25   disabled since November 19, 2013. Administrative Record (“AR”) at 202-08. After his

26   application was denied initially and upon reconsideration (id. at 129-33, 137-141), a hearing was

27   held before administrative law judge (“ALJ”) Christopher C. Knowdell (id. at 88-107). Plaintiff

28   was represented by a non-attorney representative at the hearing. Id. at 26, 88.
                                                        1
         Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 2 of 7

 1              On April 17, 2018, the ALJ issued a decision finding that plaintiff was not disabled under
 2   sections 216(i) and 223(d) of the Act.1 Id. at 26-34. The ALJ made the following specific
 3   findings:
 4           1. The claimant meets the insured status requirements of the Social Security Act through
 5              June 30, 2019.

 6           2. The claimant has not engaged in substantial gainful activity since November 19, 2013, the
                alleged onset date (20 CFR 404.1571 et seq.).
 7
                ***
 8

 9   /////

10
                1
11             Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
12   to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
     disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
13   “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
     1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
14
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
15   following summarizes the sequential evaluation:

16                               Step one: Is the claimant engaging in substantial gainful
                        activity? If so, the claimant is found not disabled. If not, proceed
17                      to step two.
                                 Step two: Does the claimant have a “severe” impairment?
18
                        If so, proceed to step three. If not, then a finding of not disabled is
19                      appropriate.
                                 Step three: Does the claimant’s impairment or combination
20                      of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                        404, Subpt. P, App.1? If so, the claimant is automatically
21                      determined disabled. If not, proceed to step four.
22                               Step four: Is the claimant capable of performing his past
                        work? If so, the claimant is not disabled. If not, proceed to step
23                      five.
                                 Step five: Does the claimant have the residual functional
24                      capacity to perform any other work? If so, the claimant is not
                        disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      2
           Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 3 of 7

 1         3. The claimant has the following severe impairments: left femur fracture status post ORIF,
              right shoulder pain secondary to right shoulder impingement, diabetes, hypertension, and
 2            plantar fasciitis (20 CFR 404.1520(c)).
 3
              ***
 4
           4. The claimant does not have an impairment or combination of impairments that meets or
 5            medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
              P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).
 6
              ***
 7
           5. After careful consideration of the entire record, the undersigned finds that the claimant has
 8            the residual functional capacity to perform medium work as defined in 20 CFR
 9            404.1567(c) except occasional climbing of ropes, ladders and scaffolds, ladders [sic], and
              crawling; frequently climbing stairs and ramps, stoop, balance, kneel, and crouch; and
10            frequently overhead reaching.

11            ***

12         6. The claimant is capable of performing past relevant work as a tractor trailer truck driver.
              This work does not require the performance of work-related activities precluded by the
13            claimant’s residual functional capacity (20 CFR 404.1565).
14
              ***
15
           7. The claimant was not under a disability, as defined in the Social Security Act, from
16            November 19, 2013, through the date of this decision (20 CFR 404.1520(f)).
17

18   Id. at 28-34.

19            Plaintiff’s request for Appeals Council review was denied on February 21, 2019, leaving

20   the ALJ’s decision as the final decision of the Commissioner. Id. at 1-6.

21   II.      Legal Standards

22            The Commissioner’s decision that a claimant is not disabled will be upheld if the findings

23   of fact are supported by substantial evidence in the record and the proper legal standards were

24   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);

25   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,

26   180 F.3d 1094, 1097 (9th Cir. 1999).

27            The findings of the Commissioner as to any fact, if supported by substantial evidence, are

28   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
                                                         3
        Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 4 of 7

 1   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
 2   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
 3   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
 4   N.L.R.B., 305 U.S. 197, 229 (1938)).
 5          “The ALJ is responsible for determining credibility, resolving conflicts in medical
 6   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
 7   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
 8   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
 9   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
10   III.   Analysis
11          Plaintiff’s motion advances four principal arguments. First, plaintiff argues the ALJ failed
12   to properly evaluate the severity of all of his impairments at the second step of the sequential
13   evaluation. Second, he argues that the Commissioner erred in evaluating additional evidence he
14   submitted to the Appeals Council. Third, plaintiff contends that the ALJ rejected his testimony
15   without providing clear and convincing reasons. Fourth, he argues that the ALJ improperly relied
16   on opinions from non-examining opinions to assess plaintiff’s residual functional capacity.
17          The court agrees that the ALJ rejected plaintiff’s testimony without legally sufficient
18   reasons. This constitutes reversible error requiring remand for further administrative proceedings.
19   Plaintiff’s remaining arguments are predicated primarily on evidence that was not before the ALJ.
20   Because the ALJ will have the opportunity to consider that evidence on remand, the court finds it
21   unnecessary to address plaintiff’s remaining arguments.
22          A.      Relevant Legal Standards
23          In evaluating a plaintiff’s testimony regarding subjective pain or symptoms, an ALJ must
24   follow a two-step analysis. First, the ALJ must determine whether the plaintiff has presented
25   objective medical evidence of an underlying impairment “which could reasonably be expected to
26   produce the pain or other symptoms alleged.” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th
27   Cir. 2007). At the first step, “the claimant is not required to show that her impairment could
28   reasonably be expected to cause the severity of the symptom she has alleged; she need only show
                                                        4
          Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 5 of 7

 1   that it could reasonably have caused some degree of the symptom.” Vasquez v. Astrue, 572 F.3d
 2   586, 591 (9th Cir. 2009) (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). “If the
 3   claimant meets the first test and there is no evidence of malingering, the ALJ can only reject the
 4   claimant’s testimony about the severity of the symptoms if she gives specific, clear and
 5   convincing reasons for the rejection.” Id. “[F]or the ALJ to reject the claimant’s complaints, the
 6   ALJ must provide specific, cogent reasons for the disbelief.” Berry v. Astrue, 622 F.3d 1228,
 7   1234 (9th Cir. 2010) (internal quotations and quotation marks omitted); see Diedrich v. Berryhill,
 8   874 F.3d 634, 641 (9th Cir. 2017) (once a plaintiff submits medical evidence of an impairment
 9   that could reasonably be expected to produce the alleged symptoms, “the ALJ must give specific,
10   clear and convincing reasons in order to reject the claimant’s testimony about the severity of the
11   symptoms.”).
12           B.     Discussion
13           Plaintiff testified that he stopped working in 2013, after fracturing his hip. AR 92, 299.
14   He also has “a lot” of pain in his right arm and shoulder and experiencing numbness in his hands,
15   which makes holding items difficult. Id. at 95. Functionally, plaintiff stated he could lift
16   approximately 10 pounds, sit in one place for 10 to 15 minutes before needing to change
17   positions, and walk 10 to 15 minutes before needing a break. AR 93.
18           The ALJ concluded that plaintiff’s allegations regarding the severity of symptoms and
19   their limiting effect was not fully supported by the overall medical record. “account of the
20   severity of symptoms, as well as her [sic] allegations regarding functional limitations, are not
21   fully supported by the overall medical records . . . .” AR 31.
22           The ALJ concluded that plaintiff’s allegations regarding the severity of symptoms and
23   resulting limitations were “not entirely consistent with the medical evidence and other evidence in
24   the record for the reasons explained in this decision.” AR 30. As the Commissioner
25   acknowledges, the decision proffered only two reasons for its adverse credibility finding: (1)
26   plaintiff’s subjective complaints were not corroborated by the objective medical evidence, and (2)
27   they were inconsistent with state agency physicians’ opinions. Id. at 30-31; see ECF No. 15 at 5-
28   7.
                                                        5
        Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 6 of 7

 1          These inconsistencies may be properly considered, but on this record they cannot support
 2   the rejection of plaintiff’s testimony. The ALJ’s first reason—a lack of objective medical
 3   evidence corroborating the severity of an impairment—cannot serve the sole basis for discrediting
 4   plaintiff’s testimony. Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004) (“[A]n ALJ may not
 5   reject a claimant’s subjective complaints based solely on a lack of objective medical evidence to
 6   fully corroborate the alleged severity of pain.”); Bunnell v. Sullivan, 947 F.2d 341, 346-47 (9th
 7   Cir. 1991) (The ALJ “may not discredit a claimant’s testimony of pain and deny disability
 8   benefits solely because the degree of pain alleged by the claimant is not supported by objective
 9   medical evidence.”).
10          Nor can a contradiction between plaintiff’s alleged symptoms and a medical opinion
11   justify the ALJ’s rejection of plaintiff’s testimony. As this court recently observed, “[t]o hold
12   otherwise would allow an ALJ to disregard a claimant’s subjective complaints anytime the record
13   contains conflicting medical opinions, which often occurs in social security cases.” De Vera v.
14   Saul, 2020 WL 2793041, *4 (E.D. Cal. May 29, 2020) (Mag. Brennan); see also Myres v. Colvin,
15   2014 WL 7186794, at 1 (D. Or. Dec. 16, 2014) (“[I]n almost every case that reaches this Court,
16   there is a medical opinion that conflicts with the plaintiff’s testimony. This [conflict] cannot be,
17   by itself, a clear and convincing reasons to discredit every plaintiff.”).
18          In an effort to salvage the adverse credibility determination, the Commissioner argues that
19   plaintiff’s testimony is inconsistent with his treatment records, which show he presented without
20   complaints of pain at multiple medical appointments, and that physical therapy reduced his level
21   of pain. ECF No. 15 at 7-8. The ALJ, however, did not rely on the records cited by the
22   Commissioner in concluding plaintiff was not credible. Because this court’s review is limited to
23   the rationale provided by the ALJ, the post-hoc rationalizations advanced by the Commissioner
24   cannot justify the ALJ’s rejection of plaintiff’s subjective complaints. See Bray v. Comm’r of
25   Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-standing principles of
26   administrative law require [the court] to review the ALJ’s decision based on the reasoning and
27   factual findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what the
28   adjudicator may have been thinking.”); Ceguerra v. Sec’y of Health & Human Servs., 933 F.2d
                                                         6
        Case 2:19-cv-00731-EFB Document 18 Filed 09/30/20 Page 7 of 7

 1   735, 738 (9th Cir. 1991) (“A reviewing court can evaluate an agency's decision only on the
 2   grounds articulated by the agency.”).
 3   IV.    Conclusion
 4          Based on the foregoing, it is hereby ORDERED that:
 5          1. Plaintiff’s motion for summary judgment is granted;
 6          2. The Commissioner’s cross-motion for summary judgment is denied;
 7          3. The matter is remanded for further proceedings consistent with this order; and
 8          4. The Clerk is directed to enter judgment in plaintiff’s favor and close the case.
 9   DATED: September 30, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
